REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 21 and its dependent claim(s), if any, the prior art (e.g., US 2002/0121604) discloses a detector (fig. 10) configured to detect X-ray radiation (par. 138), the detector comprising: a sheet of material (wavelength shifter sheet) optically coupled with at least one scintillator screen (radiation detector (par. 75: phosphor) and par. 78 (phosphor and scintillator equivalence)) and configured to absorb scintillator light (from the scintillator (par. 78)) and emit spectrum shifted light rays (with the wavelength shifter sheet), wherein the sheet of material comprises at least one channel (fig. 10 and par. 76: vertical grooves); at least one fiber (wavelength shifting fiber bundle) positioned in the at least one channel (vertical grooves) and optically coupled to the sheet of material (wavelength shifter sheet), wherein the at least one fiber is configured to receive the spectrum shifted light rays and spectrum shift the received spectrum shifted light rays to generate twice-spectrum-shifted light rays (par. 74), wherein the sheet of material is adapted to spectrum shift the light rays to a first wavelength range (pars. 75-76: with BC-484), wherein the at least one fiber is adapted to spectrum shift the spectrum shifted light rays to a second wavelength range (par. 77: with Y-7 or Y11), and wherein the first wavelength range is different from the second wavelength range (due to the properties of BC-484 for the wavelength shifter sheet being different from the properties of Y-7 or Y11 for the wavelength shifting fibers); and a photodetector (fig. 28: streak tube and CCD) optically coupled to the at least one fiber (wavelength shifting fiber bundles) and configured to receive and detect the twice-spectrum-shifted light rays at the second wavelength range (fig. 28). 
However, the prior art fails to disclose or fairly suggest a detector configured to detect X-ray radiation, the detector including: a reflective coating patterned on an edge of the sheet of material everywhere except for at least one transparent opening of the at least one channel, and wherein the at least one channel is not covered by the reflective coating, thereby optically isolating a set of pixels in the at least one transparent opening from the remainder of the pixels formed in the detector, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884